ORDER

Pro se Tennessee resident Rogelyn Emory appeals a district court’s grant of summary judgment that dismissed her civil rights suit. The case has been referred to this panel pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Proceeding with retained counsel, Emory sued Memphis City Schools and the governing school board, claiming that they violated her civil rights and state law by placing her on unpaid leave while she received medical care.
The district court granted the defendants’ motion for summary judgment, dismissed Emory’s federal civil-rights claims with prejudice, and dismissed her state law claims without prejudice.
In her timely pro se appeal, Emory argues that the district court erred by granting summary judgment because her retained attorney failed to raise issues of fact that she thought should have been raised in district court. She also seeks to raise, for the first time on appeal, a claim under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101.
As an initial matter, Emory’s ADA claim is not properly before us. Unless exceptional circumstances are present, we will not address an issue not first raised in the district court. Enertech Elec., Inc. v. Mahoning County Comm’rs, 85 F.3d 257, 261 (6th Cir.1996). No exceptional circumstances exist in this case.
Emory’s dispute with retained counsel has no bearing on the propriety of the district court’s judgment. Link v. Wabash R.R., 370 U.S. 626, 633-34 & n. 10, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962),
Finally, we affirm the district court’s judgment for the reasons stated by that court in its order entered on March 22, *3562001. Rule 34(j)(2)(C), Rules of the Sixth Circuit.